Exhibit 4.1 Ford Motor Company 2008 Long-Term Incentive Plan (Effective as of March 1, 2008, subject to shareholder approval) Purpose 1.(a) Purpose. This Plan, known as the "2008 Long-Term Incentive Plan" (the "Plan"), is intended to provide an incentive to certain salaried employees of Ford Motor Company (the "Company"), and of its subsidiaries, in order to encourage them to remain in the employ of the Company and to increase their interest in the Company's success. It is intended that this purpose be effected through stock awards and/or various stock-based rights with respect to shares of the Company's Common Stock (collectively, the "Plan Awards"), as provided herein, to eligible employees ("Participants"). (b) Company; Subsidiary; Employee.
